DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the claimed invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to because FIG. 1 includes empty rectangles that lack suitable descriptive legends (e.g. elements 106 and 108 are described as “a processing device” on page 10 of the specification and should be labelled as such), which are necessary for understanding of the drawings. (See MPEP 608.02, Par. 6.23.01(V)(o)).

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,573,004. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,573,004, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 10,573,004. Claim 1 of the present application recites: a method of determining volumetric data of a predetermined anatomical feature, the method comprising (Claim 1 of issued U.S. Patent No. 10,573,004 recites: a method of determining volumetric data of a predetermined anatomical feature, the method comprising); identifying one or more predetermined anatomical features as being present in a field of view of a three-dimensional imaging camera apparatus (Claim 1 of issued U.S. Patent No. 10,573,004 recites: identifying a predetermined anatomical feature as being present in the field of view of the depth sensing camera apparatus); determining volumetric data of the one or more predetermined anatomical features present in the field of view of the three-dimensional imaging camera apparatus (Claim 1 of issued U.S. Patent No. 10,573,004 recites: determining volumetric data of one or more anatomical features present in a field of view of a depth sensing camera apparatus); associating the volumetric data of at least one of the one or more predetermined anatomical features with the identified one or more predetermined anatomical features (Claim 1 of issued U.S. Patent No. 10,573,004 recites: associating the volumetric data of one of the one or more anatomical features with the identified predetermined anatomical feature); and outputting the volumetric data of the at least one of the said one or more predetermined anatomical features (Claim 1 of issued U.S. Patent No. 10,573,004 recites: and outputting the volumetric data of the predetermined anatomical feature). 
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 10,573,004 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 10,573,004. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-13 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-18 respectively of issued U.S. Patent No. 10,573,004.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 12-13 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Papageorgiou (U.S. Patent Application Publication No. US 2013/0187903 A1) (hereafter referred to as “Papageorgiou”).  
With regard to claim 1, Papageorgiou describes identifying one or more predetermined anatomical features as being present in a field of view of a three-dimensional imaging camera apparatus (see Figure 3, element 40 and refer for example to paragraphs [0040], [0041] and [0002]); determining volumetric data of the one or more  predetermined anatomical features present in the field of view of the three-dimensional imaging camera apparatus (see Figure 3, elements 42 and 44, and refer for example to paragraphs [0047] through [0054]); associating the volumetric data of at least one of the one or more predetermined anatomical features with the identified one or more predetermined anatomical features (see Figure 3, elements 42 and 44, and refer for example to paragraphs [0047] through [0054]); and outputting the volumetric data of the at least one of the said one or more predetermined anatomical features (see Figure 1, element 46 and Figure 3, element 46, and refer to paragraph [0055]).
As to claim 2, Papageorgiou describes wherein the step of determining volumetric data further comprises estimating an outline of at least one of the one or more predetermined anatomical features in one or more images (see Figures 5, 6 and 7, and refer for example to paragraphs [0038], [0052]-[0053] and [0061-0062]).
In regard to claim 3, Papageorgiou describes wherein the one or more images are two-dimensional images (refer for example to paragraphs [0002] and [0047]).
With regard to claim 4, Papageorgiou describes wherein the outline comprises at least one partial outline (see Figures 5, 6 and 7, and refer for example to paragraphs [0038], [0052]-[0053] and [0061-0062]).
As to claim 5, Papageorgiou describes wherein the step of determining volumetric data further comprises either processing the outline using an estimate of a distance from a reference point to the at least one of the one or more predetermined anatomical features or processing the outline using an estimate of a distance from a reference point to one or more points on the outline (refer to paragraph [0069]).
In regard to claim 6, Papageorgiou describes wherein the step of determining volumetric data further comprises processing the outline using a three-dimensional representation of the at least one of the one or more predetermined anatomical features (see Figures 5, 6 and 7, and refer to paragraphs [0038], [0052]-[0053] and [0061-0062]).
With regard to claim 7, Papageorgiou describes wherein the step of determining volumetric data further comprises utilizing a model that has been produced based on at least one representation of the one or more predetermined anatomical features (see Figures 5, 6 and 7, and refer to paragraphs [0038], [0052]-[0053] and [0061-0062]).
As to claim 8, Papageorgiou describes wherein the three-dimensional imaging camera apparatus captures at least two spatial dimensions and a temporal dimension (see Figure 3, element 40 and refer to paragraphs [0040], [0041] and [0002], both CT and MRI modalities capture at least two spatial dimensions and a temporal dimension).
With regard to claim 10, Papageorgiou describes wherein the three-dimensional imaging camera apparatus captures at least two spatial dimensions from at least two viewpoints (see Figure 3, element 40 and refer for example to paragraphs [0040], [0041] and [0002], both CT and MRI modalities capture at least two spatial dimensions and a temporal dimension).
In regard to claim 12, Papageorgiou describes wherein the three-dimensional imaging camera apparatus directly or indirectly captures at least three spatial dimensions (see Figure 3, element 40 and refer for example to paragraphs [0040], [0041] and [0002], both CT and MRI modalities capture at least two spatial dimensions and a temporal dimension).
With regard to claim 13, Papageorgiou describes wherein the step of identifying one or more predetermined anatomical features does not use an output of the three-dimensional imaging camera apparatus (see Figure 3, element 40 and refer for example to paragraphs [0040], [0041] and [0002], Papageorgiou describes that the identifying can be cone on stored images or by a user, either of which can reasonably read on applicant’s “identifying one or more predetermined anatomical features does not use an output of the three-dimensional imaging camera apparatus”).


Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided applicant submits a terminal disclaimer to overcome the nonstatutory double patenting rejection set forth in this Office action. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koptenko, Masumoto, Roberts, Miyamoto, Endo, Douglas, Ye, kohara, Kim (‘170) and (‘172), Owen, Hwang (‘547) and (‘859), Neff, Aguirre-Valencia (‘887), (‘364) and (‘229), Wang, Zhan, Park, Sakaue, Voigt, Soper, Grbic, Yee, Yu, Rapaka, Miyasa, Dabbah, Groth, Zou, Klinder and Lachaine all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 24, 2021